DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The application has not been checked to the extent necessary to determine the presence of all possible typographical and grammatical errors. Applicant’s cooperation is requested in correcting any errors of which he/she may become aware in the application.
	The Information Disclosure Statements filed 11/15/2019, 10/23/2020 and 03/04/2021 been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2017/0149123) in view of Pillai et al (US 2019/0044549).
.
s 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2017/0149123) in view of Harano (US 5,977,914).
Regarding claim 12, Kim et al teach in figures (1-3) an antenna device to be attached to a vehicle (See title), comprising: an antenna base (210a) to be attached to the vehicle; an antenna element (200) provided on the antenna base; a holder (210b) to be attached to the antenna base; and an attachment (210) for attaching the holder to the vehicle, wherein the antenna element is held by the holder (that is the purpose of the holder).  Kim et al do not teach that the attachment includes a metal body positioned substantially in parallel to the antenna element and that the metal body serves as a reflector or a wave director of the antenna element.  Harano teaches in figures (4a) and (4b) an antenna system having an attachment that includes a metal body positioned in parallel to an antenna element (See column 4: lines 54-56; between the external case and the conductor plate implies the metal bodies are parallel to the antenna element); and wherein the medal bodies (5a) and (5b) serve as reflectors for the antenna element (See column 5: lines 18-20).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Harano into the antenna system .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2017/0149123) in view of Pillai et al (US 2019/0044549) and further in view of Van Niekerk (US 2015/0091761).
Regarding claim 2, the combination of Kim et al and Pillai et al teaches the essential features of the claimed invention, as set forth above, except for the first antenna and the second antenna being spaced apart from each other by a distance within a 1 wave length of the first frequency band of the first antenna.  Niekerk teaches an antenna system including a first antenna and a second antenna, wherein the first antenna and the second antenna are spaced apart from each other by a distance within a 1 wave length of the first frequency band of the first antenna (See abstract).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Van Niekerk into the combination of Kim et al and Pillai et al to realize an improved antenna system having enhanced performance and reliability because that would improve the receiving and transmitting capabilities of wireless devices (See paragraph [0029])

	Regarding claim 4, the combination of Kim et al and Pillai et al teaches in figures 1-3, 10 an antenna device for a vehicle (See title), the antenna device further comprising a patch antenna for a third frequency range (See paragraph [0105]) which is different from a first frequency band of the first antenna and the second frequency band of the second antenna, wherein the second antenna is provided between the first antenna and the patch antenna, since the patch antenna is the third antenna (See [0108]).
Allowable Subject Matter
Claims 3 and 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Lauture, whose telephone number is (571) 272-1805.  The examiner can normally be reached Monday to Friday between 9:30 am and 6:00 PM
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached at (571) 272-2105.  The fax number for the organization to which this application is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/JOSEPH J LAUTURE/           Primary Examiner, Art Unit 2845